UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8052



SHAUN AUTALEON POSTON,

                                               Plaintiff - Appellant,

          versus


GRETCHEN C. F. SHAPPERT; JIM PENDERGRAPH; MARK
P. FOSTER, JR.,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:06-cv-00142)


Submitted:   March 22, 2007                 Decided:   March 30, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shaun Autaleon Poston, Appellant Pro Se. Paul Bradford Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shaun Autaleon Poston appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim and denying his motion for reconsideration.               We have

reviewed the record and find no reversible error.

             As found by the district court, Poston’s complaint raises

challenges to his underlying criminal conviction.               Because Poston

has   made    no   showing   that   his    conviction    has   been   reversed,

expunged,     declared   invalid    by    a   state   court,   or   called   into

question by a federal court’s issuance of a writ of habeas corpus,

we find that his claims are not cognizable under § 1983 or under 42

U.S.C. § 1985(3) (2000).       See Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994); Stephenson v. Reno, 28 F.3d 26, 26-27 & n.1 (5th Cir.

1994 (per curiam) (applying holding in Heck to 42 U.S.C. § 1985

claim).      To the extent that Poston’s claims against the federal

defendants could be construed as arising under Bivens v. Six

Unknown Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), we

find that these claims are also barred by the rationale set forth

by the Supreme Court in Heck.            See Stephenson, 28 F.3d at 27.

             Accordingly, we affirm the district court’s orders.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                       AFFIRMED


                                     - 2 -